                           Case 18-10512-KBO             Doc 1852        Filed 08/03/20       Page 1 of 7


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )   Chapter 11
                                                                     )
         Zohar III, Corp., et al.,1                                  )   Case No. 18-10512 (KBO)
                                                                     )
                                               Debtors.              )   Jointly Administered
                                                                     )
                                                                     )

                   NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                TELEPHONIC AND VIDEO HEARING ON AUGUST 4, 2020 AT 1:00 P.M. (ET)3


         THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND, IN CERTAIN
          CIRCUMSTANCES, BY VIDEO VIA ZOOM. ALL PARTIES WISHING TO APPEAR MUST
            DO SO TELEPHONICALLY BY CONTACTING COURTCALL, LLC AT 866-582-6878.
         ONLY THOSE PARTIES THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR BY
               VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE MUTED
                        AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                         Topic: Zohar III, Corp. 18-10512 (KBO)
                              Time: August 4, 2020 at 1:00 p.m. Eastern Time (US and Canada)

                                                      Join ZoomGov Meeting
                                        https://debuscourts.zoomgov.com/j/1612513335

                                                     Meeting ID: 161 251 3335
                                                        Password: 065470


         MATTERS GOING FORWARD

         1.         Notice of Filing of Proposed Revised Cash Collateral Order [D.I. 1092; 11/25/19]

                    Related Documents:



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
             All amendments appear in bold.
         3
             All parties wishing to participate should make arrangements through CourtCall at 1-866-582-6878.

26853474.1
                  Case 18-10512-KBO        Doc 1852     Filed 08/03/20     Page 2 of 7


             A.    Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                   356; 7/6/18]

             B.    Declaration of Caroyln Schiff in Support of Patriarch’s Objection to the Debtors’
                   Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 504;
                   10/30/18]

             C.    Declaration of Michael S. Neumeister in Support of Patriarch’s Objection to the
                   Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral
                   [(SEALED) D.I. 505; 10/30/18; (REDACTED) D.I. 506; 10/30/18]

             D.    Declaration of Gregory M. Petrick in Support of MBIA Insurance Corporation’s
                   Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                   Authorizing Use of Cash Collateral [(SEALED) D.I. 537; 11/9/18; (REDACTED)
                   D.I. 541; 11/9/18]

             E.    Declaration of Michael Katzenstein in Support of the Debtors’ Reply to
                   Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                   Use of Cash Collateral [D.I. 543; 11/9/18]

             F.    Declaration of Gregory M. Petrick in Support of MBIA Insurance Corporation’s
                   Statement in Support of Debtors’ Proposed Order Authorizing the Use of Cash
                   Collateral and Reply to Patriarch’s Objection Thereto [D.I. 1134; 12/17/19]

             G.    Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral [D.I.
                   1158; 12/20/19]

             H.    Order Setting Hearing Date, Briefing Schedule, and Discovery Deadlines with
                   Respect to: (I) the Debtors' Motion for Entry of an Order, in Aid of
                   Implementation of the Settlement Agreement and the Settlement Order,
                   Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                   of the Monetization Process for the Group A Portfolio Companies; (II) the Motion
                   of Lynn Tilton for Approval of Timeline and Guidelines Regarding Monetization
                   of the Group A Portfolio Companies; and (III) Certain Other Contested Matters
                   [D.I. 1292; 1/21/20]

             I.    Stipulated Amended Scheduling Order With Respect to: (I) the Debtors' Motion
                   for Entry of an Order, in Aid of Implementation of the Settlement Agreement and
                   the Settlement Order, Establishing Certain Deadlines, Milestones and Other
                   Parameters in Furtherance of the Monetization Process for the Group A Portfolio
                   Companies; (II) the Motion of Lynn Tilton for Approval of Timeline and
                   Guidelines Regarding Monetization of the Group A Portfolio Companies; and
                   (III) Certain Other Contested Matters [D.I. 1412; 2/14/20]

             J.    Further Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                   [D.I. 1453; 2/24/20]

             K.    Further Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
26853474.1

                                                    2
                  Case 18-10512-KBO       Doc 1852      Filed 08/03/20    Page 3 of 7


                   [D.I. 1512; 3/24/20]

             L.    Third Further Interim Order Authorizing the Debtors’ Limited Use of Cash
                   Collateral [D.I. 1649; 4/29/20]

             M.    Fourth Further Interim Order Authorizing the Debtors’ Limited Use of Cash
                   Collateral [D.I. 1711; 6/22/20]

             Response Deadline:                 December 9, 2019 at 4:00 p.m. (ET)

             Responses Received:

             N.    Reservation of Rights of U.S. Bank National Association, as Indenture Trustee, to
                   Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                   500; 10/30/18]

             O.    Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                   Use of Cash Collateral [(SEALED) D.I. 502; 10/30/18; (REDACTED) D.I. 503;
                   10/30/18]

             P.    Statement of Blank Rome, on Behalf of Itself and in Respect of Other Zohar I
                   Service Providers, in Response to Patriarch’s Objection to the Debtors’ Motion
                   for Entry of an Order Authorizing Use of Cash Collateral [D.I. 528; 11/7/18]

             Q.    Limited Statement and Response of U.S. Bank National Association, as Indenture
                   Trustee, to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                   Authorizing Use of Cash Collateral [D.I. 530; 11/7/18]

             R.    MBIA Insurance Corporation’s Statement in Support of Debtors’ Motion for
                   Entry of an Order Authorizing Use of Cash Collateral and Reply to Patriarch’s
                   Objection Thereto [(SEALED) D.I. 536; 11/9/18; REDACTED D.I. 540; 11/9/18]

             S.    Debtors’ Reply to Patriarch’s Objection to the Debtors’ Motion for Entry of an
                   Order Authorizing the Use of Cash Collateral [D.I. 542; 11/9/18]

             T.    Zohar III Controlling Class’ Joinder and Supplemental Response in Support of the
                   Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                   544; 11/9/18]

             U.    Patriarch’s Objection to the Debtors’ Proposed Order Authorizing the Use of
                   Cash Collateral [D.I. 1114; 12/9/19]

             V.    MBIA Insurance Corporation’s Statement in Support of Debtors’ Proposed Order
                   Authorizing the Use of Cash Collateral and Reply to Patriarch’s Objection
                   Thereto [D.I. 1132; 12/17/19]

             W.    The Debtors’ Reply to Patriarch’s Objection to the Debtors’ Proposed Order
                   Authorizing the Use of Cash Collateral [D.I. 1133; 12/17/19] and Notice of Errata
26853474.1

                                                   3
                        Case 18-10512-KBO           Doc 1852     Filed 08/03/20       Page 4 of 7


                            Regarding the Debtors’ Reply to Patriarch’s Objection to the Debtors’ Proposed
                            Order Authorizing the Use of Cash Collateral [D.I. 1140; 12/17/19]

                  X.        Zohar III Controlling Class’ Joinder and Supplemental Response in Support of
                            Debtors’ Proposed Order Authorizing the Use of Cash Collateral [D.I. 1135;
                            12/17/19]

                  Y.        Limited Response of U.S. Bank National Association, as Indenture Trustee, to
                            Patriarch’s Objection to the Debtors’ Proposed Order Authorizing the Use of
                            Cash Collateral [D.I. 1139; 12/17/19]

                  Z.        Informal comments from the U.S. Trustee

                  Additional Documents:

                  AA.       Notice of Filing of Further Revised Second Cash Collateral Order [D.I. 1849;
                            8/3/20]

                  Status:          The Debtors have filed a revised form of order. This matter is going
                                   forward.

             2.   Debtors’ Motion to Compel Compliance with Prior Orders Directing the Transition of
                  Loan Agency Services, Including the Turn Over of Possessory Collateral and for an
                  Accounting [(SEALED) D.I. 1748; 6/30/20; (REDACTED) D.I. 1769; 7/9/20]

                  Related Documents:

                  A.        Order Authorizing the Filing of the Debtors’ Motion to Compel Compliance with
                            Prior Orders Directing the Transition of Loan Agency Services, Including the
                            Turn Over of Possessory Collateral and for an Accounting Under Seal [D.I. 1804;
                            7/14/20]

                  Response Deadline:                     July 7, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                  B.        Patriarch’s Limited Objection and Reservation of Rights to the Zohar Funds'
                            Motion to Compel Compliance With Prior Orders Directing the Transition of
                            Loan Agency Services, Including the Turn Over of Possessory Collateral and For
                            an Accounting [D.I. 1755; 7/7/20]

                  Status:          This matter is going forward as a status update.

             3.   Debtors’ Motion for Entry of an Order (A) Enforcing and Implementing the Terms of the
                  Settlement Agreement and (B) Granting Related Relief [(SEALED) D.I. 1749; 6/30/20;
                  (REDACTED) D.I. 1771; 7/9/20]

                  Related Documents:
26853474.1

                                                             4
                       Case 18-10512-KBO           Doc 1852        Filed 08/03/20   Page 5 of 7



                  A.        Order Authorizing the Filing of the Debtors’ Motion for Entry of an Order (A)
                            Enforcing and Implementing the Terms of the Settlement Agreement and
                            (B) Granting Related Relief Under Seal [D.I. 1805; 7/14/20]

                  B.        Order Authorizing Filing of Objection Under Seal [D.I. 1834; 7/28/20]

                  Response Deadline:                     July 7, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                  C.        Patriarch's Objection to Debtor's Motion For Entry of an Order (A) Enforcing and
                            Implementing the Terms of the Settlement Agreement and (B) Granting Related
                            Relief [(SEALED) D.I. 1757; 7/7/20; (REDACTED) D.I. 1790; 7/10/20]

                  D.        Debtors’ Reply in Support of the Debtors’ Motion for Entry of an Order (A)
                            Enforcing and Implementing the Terms of the Settlement Agreement and (B)
                            Granting Related Relief [(SEALED) D.I. 1780; 7/10/20; (UNREDACTED) D.I.
                            1788; 7/10/20]

                  E.        Supplement to Reply in Support of the Debtors’ Motion for Entry of an Order (A)
                            Enforcing and Implementing the Terms of the Settlement Agreement and (B)
                            Granting Related Relief [(SEALED) D.I. 1840; 7/31/20; (REDACTED) TBD;
                            TBD]

                  Status:          This matter is going forward.

             4.   Debtors’ Motion for Entry of an Order in Aid of Enforcement of the Settlement
                  Agreement (A) Staying the Tilton Plaintiffs From Prosecuting Litigation Outside the
                  Delaware Bankruptcy Court, (B) in Connection With the Sales of Portfolio Companies,
                  (I) Establishing an Escrow for all Amounts Claimed by the Patriarch Stakeholders
                  Pending Their Validation Under Paragraph 18 and (II) Ordering Releases of the Patriarch
                  Stakeholders’ Claims With Such Claims Attaching to the Proceeds of Such Sale, and (C)
                  Granting Related Relief [(SEALED) D.I. 1817; 7/21/20; (REDACTED) D.I. 1829;
                  7/24/20]

                  Related Documents:

                  A.        Debtors’ Motion for Entry of an Order Authorizing the Filing of the Debtors’
                            Motion for Entry of an Order in Aid of Enforcement of the Settlement Agreement
                            (A) Staying the Tilton Plaintiffs From Prosecuting Litigation Outside the
                            Delaware Bankruptcy Court, (B) in Connection With the Sales of Portfolio
                            Companies, (I) Establishing an Escrow for all Amounts Claimed by the Patriarch
                            Stakeholders Pending Their Validation Under Paragraph 18 and (II) Ordering
                            Releases of the Patriarch Stakeholders’ Claims With Such Claims Attaching to
                            the Proceeds of Such Sale, and (C) Granting Related Relief Under Seal [D.I.
                            1828; 7/24/20]

26853474.1

                                                            5
                       Case 18-10512-KBO           Doc 1852        Filed 08/03/20   Page 6 of 7


                  Response Deadline:                     July 28, 2020 at 4:00 p.m. (ET); Extended to July
                                                         30, 2020 at 6:00 p.m. (ET) for Patriarch

                  Reply Deadline:                        August 3, 2020 at 12:00 p.m. (ET) for Debtors

                  Responses Received:

                  B.        The Patriarch’s Stakeholders’ Objection to Debtors’ Motion to: 1) Stay the Tilton
                            Plaintiffs’ State Court Cases Against Non-Debtors; 2) Escrow Funds from the
                            Monetization Process; and 3) Require the Patriarch Stakeholders to Release Their
                            Claims [(SEALED) D.I. 1837; 7/30/20]; (REDACTED) D.I. TBD; TBD]

                  C.        Reply in Support of the Debtors’ Motion for Entry of an Order in Aid of
                            Enforcement of the Settlement Agreement (A) Staying the Tilton Plaintiffs
                            From Prosecuting Litigation Outside the Delaware Bankruptcy Court, (B) in
                            Connection With the Sales of Portfolio Companies, (I) Establishing an
                            Escrow for all Amounts Claimed by the Patriarch Stakeholders Pending
                            Their Validation Under Paragraph 18 and (II) Ordering Releases of the
                            Patriarch Stakeholders’ Claims With Such Claims Attaching to the Proceeds
                            of Such Sale, and (C) Granting Related Relief [(SEALED) D.I. 1851; 8/3/20];
                            (REDACTED) D.I. TBD; TBD]

                  Status:          This matter is going forward.

             5.   Debtors’ Motion for Entry of an Order Authorizing the Filing of the Debtors’ Motion for
                  Entry of an Order in Aid of Enforcement of the Settlement Agreement (A) Staying the
                  Tilton Plaintiffs From Prosecuting Litigation Outside the Delaware Bankruptcy Court,
                  (B) in Connection With the Sales of Portfolio Companies, (I) Establishing an Escrow for
                  all Amounts Claimed by the Patriarch Stakeholders Pending Their Validation Under
                  Paragraph 18 and (II) Ordering Releases of the Patriarch Stakeholders’ Claims With Such
                  Claims Attaching to the Proceeds of Such Sale, and (C) Granting Related Relief Under
                  Seal [D.I. 1828; 7/24/20]

                  Related Documents:

                  A.        Debtors’ Motion for Entry of an Order in Aid of Enforcement of the Settlement
                            Agreement (A) Staying the Tilton Plaintiffs From Prosecuting Litigation Outside
                            the Delaware Bankruptcy Court, (B) in Connection With the Sales of Portfolio
                            Companies, (I) Establishing an Escrow for all Amounts Claimed by the Patriarch
                            Stakeholders Pending Their Validation Under Paragraph 18 and (II) Ordering
                            Releases of the Patriarch Stakeholders’ Claims With Such Claims Attaching to
                            the Proceeds of Such Sale, and (C) Granting Related Relief [(SEALED) D.I.
                            1817; 7/21/20; (REDACTED) D.I. 1829; 7/24/20]

                  Response Deadline:                     At the Hearing

                  Responses Received:                    None as of this date

26853474.1

                                                            6
                    Case 18-10512-KBO       Doc 1852        Filed 08/03/20   Page 7 of 7


               Status:      This matter is going forward.


         Dated: August 3, 2020             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                           /s/ Michael R. Nestor
                                           James L. Patton, Jr. (No. 2202)
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Joseph M. Barry (No. 4221)
                                           Ryan M. Bartley (No. 4985)
                                           Shane M. Reil (No. 6195)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: jpatton@ycst.com
                                                  rbrady@ycst.com
                                                  mnestor@ycst.com
                                                  jbarry@ycst.com
                                                  rbartley@ycst.com
                                                  sreil@ycst.com

                                           Counsel to the Debtors and Debtors in Possession




26853474.1

                                                     7
